PATTERSON, Acting Chief Judge.
David Junior Larry appeals from his judgment and sentence for possession of cannabis. Larry’s appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After an independent review of the record and the law, we see no error affecting his conviction and therefore affirm. We remand, however, to strike certain conditions of community control/probation not orally pro*73nounced and to strike two improperly imposed costs.
We strike the following three special conditions of community control/probation because the trial court did not orally pronounce them: the second sentence of condition 4 relating to weapons, the portion of condition 7 relating to excessive use of intoxicants, and the portion of special condition 10 relating to payment of costs for drug testing. See Hart v. State, 651 So.2d 112 (Fla. 2d DCA 1995).
With respect to costs, the trial court imposed costs of prosecution without following the statutory procedure and assessed costs for the “court improvement fund.” Under Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995), we must strike these costs, and on remand the state may only seek the costs of prosecution.
Accordingly, we affirm the conviction and sentence but remand to strike certain special conditions of community control/probation and certain costs.
ALTENBERND and LAZZARA, JJ., concur.